MEMORANDUM **
In these consolidated appeals, Pablo Armando Medina-Ruiz appeals from the revocation of his supervised release and the concurrent 24-month sentences imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Medina-Ruiz’s counsel *695has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Medina-Ruiz the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.